Notice of Pre-AIA  or AIA  Status
Claims 1-7, 9-10, 12-17 and 19-20 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.        The amendment filed on 06/10/2022 has been entered and considered by the examiner. By the amendment, claim 1, 3, 6, 10, 12, 13, 15-17, 19 and 20 are amended. Claims 8, 11 and 18 have been canceled. In view of the amendments made, examiner still found maintained the 101 and 103 rejection and an explanation is given below. 
                                                          

                                                               Response to 101 Arguments
Applicant arguments
The claims, for example, represent at least an improvement in the functioning of a computer, provider network of computers, or other technology or technological field by enabling electronic monitoring systems for potential structural damage and display of that damage in an effective "provide a cost effect means for monitoring vehicles in a fleet, such as to provide early identification of potential problems to the frame of a field machine" (Specification, para. [0038]). Accordingly, as the claims are not directed to an abstract idea, the eligibility analysis is concluded, and the claims should be found eligible.

Examiner response
This claimed limitation is described as a concept that is performed in the human mind and is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment). Displaying step is found to be insignificant extra-solution activity See MPEP 2106.95(g)) iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. Unlike the claims in example 3 (Digital Image Processing) a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures”, the claims in instant application describe nothing more than a computer’s generic displaying function of one or more parts of the machine with the damaged region.  Even though the disclosed invention is described in the specification para 38, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.


Applicant arguments
Applicant submits that the July 2015 Update Appendix 1: Example 23 provides an example of a patentable graphical interface. This example explains: The invention relates to a graphical user interface (GUI). A GUI manages the interaction between a computer system and a user through graphical elements such as windows on a display. Windows display various types of outputs for various computer processes and may contain controls to accept user input for those processes. The example goes on to state that “the inventor has improved upon previous GUIs by dynamically relocating obscured textual information of an underlying window to become automatically viewable to the user” and “by permitting textual information to be dynamically relocated based upon an overlap condition, the computer’s ability to display information and interact with the user is improved”. In a similar manner, the present application has improved the display by using overlays, displays of the entire frame including potential regions of damage, etc. As such, FIG. 5 of the present application shows an example of an improved display, which shows an entire frame displayed with potential damage in various regions identified.
Examiner response
Unlike the claims in example 23 that solved the improvement in the technology it recites window overlap detection and automatic text relocation limitations which is considered as the elements that improve the basic display function of the computer. Thee instant application claims are different than the USPTO example 23 and it needs to evaluate differently. Displaying the entire frame with different damage regions is not the improvement in displaying function and it is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. The features that were implemented for displaying the entire frame with potential damage is only the improvement in the abstract idea itself. The instant claim is similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);


Response of prior art applicant arguments

Applicant arguments
Applicant submits that Vik does not disclose one or more test machines and a field machine in the manner recited in claim 1. Rather, Vik discusses in paragraph [0098] states “testing process may be performed for each of a fleet of machines, for each type of machine, etc. that is installed with monitoring system 200”. Paragraph [0101] states that “computer 206 collects measured data in a manner similar to the processes described above in connection with Steps 405 and 410 of FIG. 4 (Step 550). The measured data (e.g., measured force data and strain data reflecting forces on given components) are fed into the neural network, which produces output values reflecting estimates of the unknown loads of machine 10”. This structure is in line[003] with traditional techniques for detecting frame damage as recognized in the present application. 

Examiner response
Vik still teaches test machine and field machine. First,  the machine 10 works as the test machine to train the neural network (see fig 5 step 510 and 520) and then it works at the working or field machine (step 540). See para 98-99-Initially, the neural network used to determine the unknown loads should be trained. To do so, in one embodiment, a testing process may be performed before monitoring system 200 performs run-time determinations of unknown loads. The testing process may be performed for each of a fleet of machines, for each type of machine, etc. that is installed with monitoring system 200. For exemplary purposes, machine 10 is described as being exposed to the testing process, although it should be noted that a machine similar to machine 10 may be used in lieu of testing machine 10 to train the neural network. During testing, machine 10 may be operated for a predetermined time, under one or more operational conditions. During this time, measured data is collected (Step 510). The measured data may correspond to a specific set of measured data, and may be collected via sensors that measure forces, and/or sensors that measure strains representing forces experienced by one or more, or all, components of machine 10. See fig 8-9 and para 149-155-The recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, The received data may then be fed as inputs into the trained neural network stored in database 208 (or elsewhere) (Step 920)) Examiner consider the Step 510 and 520 is the testing process of the machine when the machine behaves as test machine for a predetermined time. Field machine is work machine when the machine is in real time operations see step 540, and step 910. 

All the other new applicants arguments based on the newly added amended limitations are addressed in the rejection below. The rejection is modified. New art is added. Please see office action.




Claim Objections
4.     Claim 10 is  objected to because of the following informalities: Claim 10 recites the limitation

    PNG
    media_image1.png
    107
    793
    media_image1.png
    Greyscale

 It was a typo error. It should have been “inputting into the data structure, a data gathered by one or more sensors indicative of an operating state, the data includes at least one of speed, an orientation, an engine torque or an engine speed of the field machine”. Appropriate correction is required.


Claim Rejections - 35 USC §101

5.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-7, 9-10, 12-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-7 and 9 are directed to system or device, which falls into the one of the statutory category.
Claims: 10 and 12-16 are directed to method or process, which falls into the one of the statutory category
Claims: 17 and 19-20 are directed to non-transitory machine-readable storage medium, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 17 recites
generate, using the first data and the second data, a predictive data structure by iteratively correlating the operating state indicated by the first data with the physical damage indicated by the second data: determine, an operating state the field machine; (using an mathematical algorithm of calculation thus falls under the mathematical concepts of the abstract idea)
determine, using the predictive data structure and the operating state of the field machine, physical damage to at least one region of the field machine corresponding to at least one region of the first regions of the one or more test machines; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

The above portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions or support for the interpretation can be found in the Applicant’s Specification. In particular, referring to the MEPEP 2106.04, the claims limitations are analogous to:
a.	“a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of receive first data from one or more sensors, the first data indicative of at least one of a speed, an orientation, an engine torque or an engine speed of an operating state of one or more test machines; receive second data from one or more damage sensors that are disposed on a frame at first regions, wherein the second data is indicative of physical damage to first regions of the one or more test machines, at least part of the second data being captured contemporaneously with at least part of the first data and determine, based on one or more machine sensors, an operating state that includes at least one of a speed, an orientation, an engine torque or an engine speed of the field machine are recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The use of different sensor such as damage sensors and machine sensors are recited at such a high level of generality that it amounts to no more than generic sensors for data gathering. The additional element of “generate, based on the physical damage to the at least one region of the field machine, a graphical display of an entire frame of the field machine, the graphical display comprising an image of the entire frame of the field machine and one or more indicators of theoretical damage to second regions that differ from the at least one region of the field machine.” does not integrate the abstract idea into a practical application because the claim is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))  The processing circuits, processor and non-transitory machine readable storage medium are  merely a generic computer component performing generic computer functions see MPEP § 2106.05(f))). Thus, a system for characterizing frame damage to a field machine is no more than generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))  Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Thus, the claims 1 and 17 are directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The receiving and determining step of using various sensor for mere data gathering as the insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and convention (WURC) as evidenced by: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). (See MPEP 2106.05(d)) Graphical display is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and is WURC activity (See MPEP 2105.05(g))iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;   The processing circuits, processor and non-transitory machine readable storage medium are  merely a generic computer component performing generic computer functions see MPEP § 2106.05(f))). As currently claimed, the use of different sensors, damage sensors and machine sensors are recited at such a high level of generality that it amounts to no more than generic sensors for data gathering. Thus, a system for characterizing frame damage to a field machine is no more than generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))  Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Thus, the claims 1 and 17 are not patent eligible.


Claim 2 further recites wherein the physical damage to the first regions correspond one or more loading events. It further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3, 12 and 19 further recites wherein the second data characterize loading events experienced by the one or more test machines. The added limitations may not appear to integrate an exception into a practical application or add significantly more since it only the description of second data. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the predictive data structure is a model configured to predict physical damage to the field machine based on the operating state the field machine. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 further recites receive analytical data indicative of. theoretical damage to one or more regions of the field machine, and one or more loading events associated with the theoretical damage.  Receiving data is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))  
identify, based on the analytical data and the physical damage to the at least one region of the field machine, a loading event associated with the physical damage to the at least one region of the field machine, the loading event selected from the one or more loading events corresponding to the theoretical damage: and map the loading event to one or more visual models of the field machine to generate the graphical display. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)
Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 further recites wherein to generate the graphical display, the one or more processing circuits are further configured to determine the one or more indicators based on a frequency of the loading event. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 further recites wherein the at least one region of the field machine comprise at least one other region in addition to the first regions of the one or more test machines. It further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 further recites wherein the predictive data structure comprises at least one of a classifier, a filter, or a probabilistic function. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Regarding claim 10
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 10 recites
generate, using the first data and the second data, a predictive data structure by iteratively correlating the operating state indicated by the first data with the physical damage indicated by the second data: determine, an operating state the field machine; (using an mathematical algorithm of calculation thus falls under the mathematical concepts of the abstract idea)
predicting, using the data structure and the operating state of the field machine, physical damage to one or more first regions of the frame of the field machine corresponding to the regions of the frames of the one or more test machines; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)
determining, using theoretical damage data and the predicted physical damage to the one or more first regions of the frame, physical damage to other regions of the frame. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)
The above portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions or support for the interpretation can be found in the Applicant’s Specification. In particular, referring to the MEPEP 2106.04, the claims limitations are analogous to:
a.	“a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of sensing first data indicative of at least one of a speed, an orientation, an engine torque or an engine speed of an operating state of one or more test machines; sensing, with one or more damage sensors disposed on a frame of the one or more test machines, second data, indicative of physical damage to specified regions of the one or more test machines, at least part of the second data being captured contemporaneously with at least part of the first data and inputting into the data structure, a data gathered by one or more sensors indicative of an operating state, the data includes at least one of a speed, an orientation, an engine torque or an engine speed of the field machine amounts to mere data gathering. (See MPEP 2106.05(g)) The use of different sensor such as damage sensors are recited at such a high level of generality that it amounts to no more than generic sensors for data gathering. The additional element of “generating a graphical display of the frame, the graphical display comprising an image of the frame and damage indicators indicating the physical damage to the other regions of the frame” does not integrate the abstract idea into a practical application because the claim is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))  Thus, a method for characterizing frame damage to a field machine is no more than generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))  Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Thus, the claims 10 is directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of sensing and inputting step as the insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and convention (WURC) as evidenced by: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). (See MPEP 2106.05(d)) Graphical display is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and is WURC activity (See MPEP 2105.05(g)) iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;   As currently claimed, the use of different sensors, damage sensors are recited at such a high level of generality that it amounts to no more than generic sensors for data gathering. Thus, a method for characterizing frame damage to a field machine is no more than generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))  Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Thus, the claim 10 is not patent eligible.


Claim 13 further recites wherein the data structure is a classifier configured to classify the first data as physical damage to at least one region of the field machine. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 14 further recites wherein determining physical damage to the other regions of the frame comprises: determining, using the theoretical damage data and the predicted physical damage to the one or more first regions of the frame, one or more loading events associated with the predicted physical damage to the one or more first regions of the frame: and mapping the one or more loading events to one or more damage models of the frame, the one or more damage models comprising at least one indicator indicating damage to the frame caused by a corresponding loading event. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 15 further recites wherein generating the graphical display of the frame comprises combining, based on the one or more loading events, two or more of the damage models to form the image of the frame. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 16 further recites wherein combing, based on the one or more loading events, two or more of the damage models to form the image of the frame, comprises: weighting a color intensity of a graphical element in the damage models based a frequency at which the machine experiences the loading event. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 20 further recites wherein the predictive data structure is a model configured to predict physical damage to the field machine in response to receiving a third data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception



Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.           Claims 1-4, 7, 9-10, 12-13, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vik et al. (PUB NO: US 20100100338 A1)

Regarding claim 1 and 17
 Vik teaches a system for characterizing frame damage to a field machine, (see para 143-144-computer 206 may also be configured to execute software that performs a damage detection process for machine 10.) the system comprising: 
one or more processing circuits (fig 2) configured to: 
receive first data from one or more sensors, the first data indicative of at least one of a speed, an orientation, an engine torque or an engine speed indicative of an operating state of one or more test machines;( See para 98-99-Initially, the neural network used to determine the unknown loads should be trained. To do so, in one embodiment, a testing process may be performed before monitoring system 200 performs run-time determinations of unknown loads. The testing process may be performed for each of a fleet of machines, for each type of machine, etc. that is installed with monitoring system 200. For exemplary purposes, machine 10 is described as being exposed to the testing process, although it should be noted that a machine similar to machine 10 may be used in lieu of testing machine 10 to train the neural network. During testing, machine 10 may be operated for a predetermined time, under one or more operational conditions. During this time, measured data is collected (Step 510). The measured data may correspond to a specific set of measured data, and may be collected via sensors that measure forces, and/or sensors that measure strains representing forces experienced by one or more, or all, components of machine 10. See fig 8-9 and para 149-155-The recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, The received data may then be fed as inputs into the trained neural network stored in database 208 (or elsewhere) (Step 920))
Examiner note: Step 510 and 520 is the testing process of the machine when the machine behaves as test machine for a predetermined time. 

receive second data from one or more damage sensors that are disposed on a frame at first regions, wherein the second data is indicative of physical damage to first regions of the one or more test machines, at least part of the second data being captured contemporaneously with at least part of the first data;( see para 79- At the same time, or at a different time, computer 206 may communicate a signal to one or more wired sensors 210-222 in a similar manner as described above, to begin collecting and processing inputs. see para 99-The measured data may then be used as values in, for example, Newtonian static equilibrium equations, that generate output values reflecting unknown loads of specified locations of one or more components of machine 10 (Step 520). See 149-For instance, sensor data may be collected by computer 206, or another device configured to collect operational data from machine 10. The recorded data may also include time stamp information that reflects when particular data values for each sensor data is obtained during machine operations. The recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, which are assigned to time periods associated with the operation of machine 10 during data collection.)

Examiner note: Examiner consider predetermined time when the machine behaves as the testing machine and the collected data during this time is used to train the neural network.

generate, using the first data and the second data, a predictive data structure by iteratively correlating the operating state indicated by the first data with the physical damage indicated by the second data; (see para 99-These output values, along with the specified set of measured data, are fed into a neural network to train the network to provide predicted unknown loads within a predetermined threshold (e.g., unknown load values within a certain percentage value of the unknown load values calculated using the Newtonian static equilibrium equations) (Step 530). If the neural network does not produce results within the predetermined threshold, the weights associated with the network may be adjusted until the network produces unknown load output values that meet the predetermined threshold criteria. See para 150-Once operation classes are assigned to the data inputs for the measured time periods, the classified data inputs are fed into a neural network as inputs in order to train the network to accurately classify operations during real time operation of machine 10 (Step 830). For instance, in one embodiment, the data inputs are applied to the neural network to produce, as output data, a predicted set of classified operations for each time period)

Examiner note: Trained neural network with the first and second data is a predicted data structure.

determine, based on one or more machine sensors, an operating state that includes at least one of a speed, an orientation, an engine torque or an engine speed of the field machine;( (step para 101-Subsequently, machine 10 may perform operations (Step 540). During these operations, computer 206 collects measured data. See para 149-154-the recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, component of machine 10, may receive sensor data as inputs from sensors 210-228 (Step 910). The received sensor data may reflect operational parameters associated with operations of machine 10 over a period of time. Accordingly, the received parameter data may be time stamped by sensor 210-228 or computer 206.)

Examiner note: Field machine is work machine when the machine is in real time operations see step 540, and step 910. 

determine, using the predictive data structure and the operating state of the field machine, physical damage to at least one region of the field machine corresponding to at least one region of the first regions of the one or more test machines; (see para 101-105-the measured data (e.g., measured force data and strain data reflecting forces on given components) are fed into the neural network, which produces output values reflecting estimates of the unknown loads of machine 10 (Step 560). In one embodiment, once computer 206 determines the unknown loads, it may also execute software that associates all of the determined load data to the coordinate systems corresponding to one or more respective components of machine 10. This process allows computer 206 to generate a free-body diagram of one or more, or all of the respective components of machine 10 (Step 570). When determining the strains acting on machine 10, computer 206 may process free body diagrams one at a time, to later analyze the calculated strains of each respective component. As noted above in connection with FIG. 5, computer 206 may execute software to calculate the strains using an influence coefficient matrix (A). As such, computer 206 may retrieve and populate matrix (A) corresponding to the respective component(s) associated with the strains being calculated (Step 720). Each column of matrix (A) may represent the strain response at a number of chosen locations of a particular machine component (e.g., lift arm 24 shown in FIG. 3) under the influence of a particular unit load, see para 155-the received data may then be fed as inputs into the trained neural network stored in database 208 (or elsewhere) (Step 920). Additionally, computer 206 may feed other information as inputs to the neural network. For example, unknown load data, free body diagram data, and calculated strain data may be used as inputs to the network. The neural network processes the inputs using known neural network processes and produces output values.)

and 

generate, based on the physical damage to the at least one region of the field machine, a graphical display of an entire frame of the field machine, the graphical display comprising an image of the entire frame of the field machine and one or more indicators of theoretical damage to second regions that differ from the at least one region of the field machine. (see para 51 and fig 1 (entire frame display) -display 40 may include a warning indicator 42 (e.g., a warning lamp, warning message, etc.).. For example, warning indicator 42 may be configured to activate in response to certain predetermined types of fatigue damage results (e.g., indications of cracking, multiple peak loads above predetermined threshold values, etc.) and/or predicted fatigue life (e.g., predicted residual fatigue life shorter than a predetermined threshold value). SEE PARA 102-FIG. shows an illustration of one component of machine 10 including coordinate-based loads. The determined load data, relative to their respective coordinate data. See para 184- the target damage rate is the damage rate corresponding to the desired percentile of severity. The damage field, Di(r,t), is the amount of damage that exists on the component at time t at a particular surface location r (a position vector in the body's local coordinate system) attributable to the ith operation. A weighting function, w(r), is a measure of the relative importance of failure at various locations on the surface of the body being monitored. For example, a weld failure at one location on a body might be more damaging, and more expensive to repair, than a similar failure on another part of the body. See para 114- The fatigue damage estimated by Miner's rule effectively provides an estimate of remaining structural life.(theoretical damage))


Examiner note: The theoretical damage is obtained using Miner’s rule.


Regarding claim 2 
Vik further teaches wherein the physical damage to the first regions correspond one or more loading events. (see para 55- monitoring system 200 may be implemented on a work machine that has moving parts, a rapidly changing load state, etc., such as work machine 100.  See para 64-Bending bridges 222 may be configured to measure strain in or along surfaces, such as, for example, along sides of lift arm 112.)


Regarding claim 3, 12 and 19
Vik further teaches wherein the second data characterize loading events experienced by the one or more test machines. (See para 64-Bending bridges 222 may be configured to measure strain in or along surfaces, such as, for example, along sides of lift arm 112. see para 99-During testing, machine 10 may be operated for a predetermined time, under one or more operational conditions. During this time, measured data is collected (Step 510). The measured data may correspond to a specific set of measured data, and may be collected via sensors that measure forces, and/or sensors that measure strains representing forces experienced by one or more, or all, components of machine 10. See para 114-Computer 206 may calculate the fatigue life of components having associated with them one or more strain gauges, such as strain gauges configured in the form of a wireless node 228. This measured strain data, or the strain data calculated, may be used to estimate the accumulated damage in these areas. See also para 59)


Regarding claim 4
Vik further teaches wherein the predictive data structure is a model configured to predict physical damage to the field machine based on the operating state the field machine. (see para 101-105 and see fig 5-Once the neural network is trained, its may be stored in a memory device that is accessible by computer 206 for execution during operation of monitoring system 200. This process allows computer 206 to generate a free-body diagram of one or more, or all of the respective components of machine 10 (Step 570). Computer 206 may execute neural network software that has been trained to estimate loads in the correct coordinate system of a particular component, such as lift arm 24. Computer 206 may process free body diagrams one at a time, to later analyze the calculated strains of each respective component. As such, computer 206 may retrieve and populate matrix (A) corresponding to the respective component(s) associated with the strains being calculated (Step 720). Each column of matrix (A) may represent the strain response at a number of chosen locations of a particular machine component (e.g., lift arm 24 shown in FIG. 3) under the influence of a particular unit load. See para 112-The fatigue life calculation process may accept strain values that are calculated from the multiplication of the external loads on the component by the influence coefficient matrix as input.)

Examiner note: Examiner consider the trained neural network model(step 530) is the model to predict physical damage to the work machine (step 540) based on the operating state the work machine. 


Regarding claim 7
 Vik further teaches wherein the at least one region of the field machine comprise at least one other region in addition to the first regions of the one or more test machines. (see para 184-A weighting function, w(r), is a measure of the relative importance of failure at various locations on the surface of the body being monitored. For example, a weld failure at one location on a body might be more damaging, and more expensive to repair, than a similar failure on another part of the body.)


Regarding claim 9
Vik further teaches wherein the predictive data structure comprises at least one of a classifier, a filter, or a probabilistic function.(see para 151-time stamped operation data and the collected measured data is correlated as classification data as a function of time. see para 182-computer may execute a neural network to classify the current operation in a manner similar to that described above in connection with FIG. 9. Additionally, computer 206 may collect load data determined by computer 206 in a manner consistent with the disclosed embodiments. The load data may be used to populate a candidate load matrix (Step 1208). The candidate load matrix reflects a data structure including the load history for the component or machine 10 during the current operation for the given time period t.)

Regarding claim 10

Vik teaches a method of visualizing damage to a frame of a field machine, (see para 143-144-computer 206 may also be configured to execute software that performs a damage detection process for machine 10.) the method comprising: 
sensing first data indicative of at least one of a speed, an orientation, an engine torque or an engine speed indicative of an operating state of one or more test machines;( See para 98-99-Initially, the neural network used to determine the unknown loads should be trained. To do so, in one embodiment, a testing process may be performed before monitoring system 200 performs run-time determinations of unknown loads. The testing process may be performed for each of a fleet of machines, for each type of machine, etc. that is installed with monitoring system 200. For exemplary purposes, machine 10 is described as being exposed to the testing process, although it should be noted that a machine similar to machine 10 may be used in lieu of testing machine 10 to train the neural network. During testing, machine 10 may be operated for a predetermined time, under one or more operational conditions. During this time, measured data is collected (Step 510). The measured data may correspond to a specific set of measured data, and may be collected via sensors that measure forces, and/or sensors that measure strains representing forces experienced by one or more, or all, components of machine 10. See fig 8-9 and para 149-155-The recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, The received data may then be fed as inputs into the trained neural network stored in database 208 (or elsewhere) (Step 920))
Examiner note: Step 510 and 520 is the testing process of the machine when the machine behaves as test machine for a predetermined time. 

sensing, with one or more damage sensors that are disposed on a frame at first regions, wherein the second data is indicative of physical damage to first regions of the one or more test machines, at least part of the second data being captured contemporaneously with at least part of the first data;(see para 79- At the same time, or at a different time, computer 206 may communicate a signal to one or more wired sensors 210-222 in a similar manner as described above, to begin collecting and processing inputs. see para 99-The measured data may then be used as values in, for example, Newtonian static equilibrium equations, that generate output values reflecting unknown loads of specified locations of one or more components of machine 10 (Step 520). See 149-For instance, sensor data may be collected by computer 206, or another device configured to collect operational data from machine 10. The recorded data may also include time stamp information that reflects when particular data values for each sensor data is obtained during machine operations. The recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, which are assigned to time periods associated with the operation of machine 10 during data collection.)

Examiner note: Examiner consider predetermined time when the machine behaves as the testing machine and the collected data during this time is used to train the neural network.

generating, using the first data and the second data, a data structure by adaptively correlating the operating state indicated by the first data of the one or more test machines with the physical damage to the specified regions of the frame of the one or more test machines; (see para 99-The measured data may then be used as values in, for example, Newtonian static equilibrium equations, that generate output values reflecting unknown loads of specified locations of one or more components of machine 10 (Step 520).These output values, along with the specified set of measured data, are fed into a neural network to train the network to provide predicted unknown loads within a predetermined threshold (e.g., unknown load values within a certain percentage value of the unknown load values calculated using the Newtonian static equilibrium equations) (Step 530). See para 150-Once operation classes are assigned to the data inputs for the measured time periods, the classified data inputs are fed into a neural network as inputs in order to train the network to accurately classify operations during real time operation of machine 10 (Step 830). For instance, in one embodiment, the data inputs are applied to the neural network to produce, as output data, a predicted set of classified operations for each time period)

Examiner note: Trained neural network with the first and second data is a predicted data structure.

inputting into the data structure, a data gathered by one or more machine sensors indicative of an operating state, the data that includes at least one of a speed, an orientation, an engine torque or an engine speed of the field machine;( (step para 101-Subsequently, machine 10 may perform operations (Step 540). During these operations, computer 206 collects measured data. See para 149-154-the recorded sensor data values (e.g., data values reflecting the measured parameter, such as strain, ground speed velocity, etc.) are designated as inputs, component of machine 10, may receive sensor data as inputs from sensors 210-228 (Step 910). The received sensor data may reflect operational parameters associated with operations of machine 10 over a period of time. Accordingly, the received parameter data may be time stamped by sensor 210-228 or computer 206.)

Examiner note: Field machine is work machine when the machine is in real time operations see step 540, and step 910. 

predicting, using the data structure and the operating state of the field machine, physical damage to one or more first regions of the frame of the field machine corresponding to the regions of the frame of the one or more test machines; (see para 101-105-the measured data (e.g., measured force data and strain data reflecting forces on given components) are fed into the neural network, which produces output values reflecting estimates of the unknown loads of machine 10 (Step 560). In one embodiment, once computer 206 determines the unknown loads, it may also execute software that associates all of the determined load data to the coordinate systems corresponding to one or more respective components of machine 10. This process allows computer 206 to generate a free-body diagram of one or more, or all of the respective components of machine 10 (Step 570). When determining the strains acting on machine 10, computer 206 may process free body diagrams one at a time, to later analyze the calculated strains of each respective component. As noted above in connection with FIG. 5, computer 206 may execute software to calculate the strains using an influence coefficient matrix (A). As such, computer 206 may retrieve and populate matrix (A) corresponding to the respective component(s) associated with the strains being calculated (Step 720). Each column of matrix (A) may represent the strain response at a number of chosen locations of a particular machine component (e.g., lift arm 24 shown in FIG. 3) under the influence of a particular unit load, see para 155-the received data may then be fed as inputs into the trained neural network stored in database 208 (or elsewhere) (Step 920). Additionally, computer 206 may feed other information as inputs to the neural network. For example, unknown load data, free body diagram data, and calculated strain data may be used as inputs to the network. The neural network processes the inputs using known neural network processes and produces output values.)

determining, using theoretical damage data and the predicted physical damage to the one or more first regions of the frame, physical damage to other regions of the frame; (See para 184- the target damage rate is the damage rate corresponding to the desired percentile of severity. The damage field, Di(r,t), is the amount of damage that exists on the component at time t at a particular surface location r (a position vector in the body's local coordinate system) attributable to the ith operation. A weighting function, w(r), is a measure of the relative importance of failure at various locations on the surface of the body being monitored. For example, a weld failure at one location on a body might be more damaging, and more expensive to repair, than a similar failure on another part of the body. See para 114- The fatigue damage estimated by Miner's rule effectively provides an estimate of remaining structural life.(theoretical damage). and

generating a graphical display of the frame, the graphical display comprising an image of the frame and damage indicators of theoretical damage to other regions of the frame. (see para 51 and fig 1 (entire frame display) -display 40 may include a warning indicator 42 (e.g., a warning lamp, warning message, etc.).. For example, warning indicator 42 may be configured to activate in response to certain predetermined types of fatigue damage results (e.g., indications of cracking, multiple peak loads above predetermined threshold values, etc.) and/or predicted fatigue life (e.g., predicted residual fatigue life shorter than a predetermined threshold value). SEE PARA 102-FIG. shows an illustration of one component of machine 10 including coordinate-based loads. The determined load data, relative to their respective coordinate data. See para 184- the target damage rate is the damage rate corresponding to the desired percentile of severity. The damage field, Di(r,t), is the amount of damage that exists on the component at time t at a particular surface location r (a position vector in the body's local coordinate system) attributable to the ith operation. A weighting function, w(r), is a measure of the relative importance of failure at various locations on the surface of the body being monitored. For example, a weld failure at one location on a body might be more damaging, and more expensive to repair, than a similar failure on another part of the body. See para 114- The fatigue damage estimated by Miner's rule effectively provides an estimate of remaining structural life.(theoretical damage))


Examiner note: The theoretical damage is obtained using Miner’s rule.


Regarding claim 13
 Vik further teaches wherein the data structure is a classifier configured to classify the first data as physical damage to at least one region of the field machine. (see para 151-time stamped operation data and the collected measured data is correlated as classification data as a function of time. see para 182-computer may execute a neural network to classify the current operation in a manner similar to that described above in connection with FIG. 9. Additionally, computer 206 may collect load data determined by computer 206 in a manner consistent with the disclosed embodiments. The load data may be used to populate a candidate load matrix (Step 1208). The candidate load matrix reflects a data structure including the load history for the component or machine 10 during the current operation for the given time period t. See also para 172- The matrix may be configured in any form, such as a designated set of columns storing accumulated damage data for each of the classified operations for that work machine)



Regarding claim 20
Vik further teaches wherein the predictive data structure is a model configured to predict physical damage to the field machine in response to receiving a third data. (see para 101-105 and see fig 6-Once the neural network is trained, its may be stored in a memory device that is accessible by computer 206 for execution during operation of monitoring system 200. This process allows computer 206 to generate a free-body diagram of one or more, or all of the respective components of machine 10 (Step 570). Computer 206 may process free body diagrams one at a time, to later analyze the calculated strains of each respective component. As such, computer 206 may retrieve and populate matrix (A) corresponding to the respective component(s) associated with the strains being calculated (Step 720). Each column of matrix (A) may represent the strain response at a number of chosen locations of a particular machine component (e.g., lift arm 24 shown in FIG. 3) under the influence of a particular unit load. See para 112-The fatigue life calculation process may accept strain values that are calculated from the multiplication of the external loads on the component by the influence coefficient matrix as input.)

Examiner note: Examiner consider the trained neural network(step 530) is the model to predict physical damage to the work machine (step 540) based on the different strains data.

 

Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.            This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.       Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Vik et al. (PUB NO: US 20100100338 A1) in view of Lind (PUB NO: US 20030120472 A1)

Regarding claim 5
Vik further teaches identify, based on the analytical data and the physical damage to the at least one region of the field machine, a loading event associated with the physical damage to the at least one region of the field machine. (See para 78-collect, determine, and analyze data associated with forces experienced by work machine 100. Based on the data, embodiments may calculate unknown variables, such as unknown loads, classify work machine operations, generate free body diagrams, calculate strains. See para 178-181- The load data and corresponding operation classification information may be used in designing and developing components for avoiding yield or buckling failures computer 206. During the current operation, computer 206 collects measured data and load data in a manner consistent with the process steps. For instance, referring to the above mentioned digging operation as an example, computer 206 may detect a first triggering event when it determines machine 10 has begun a digging operation. At some point, computer 206 stops recording load data at a pre-established second triggering event at time t2.)
 

Vik does not teach  receive analytical data indicative of theoretical damage to one or more regions of the field machine, and one or more loading events associated with the theoretical damage and map the loading event to one or more visual models of the field machine to generate the graphical display.


In the related field of invention, Lind teaches receive analytical data indicative of.(see fig 2  element 220-engineering model data)
theoretical damage to one or more regions of the field machine, and one or more loading events associated with the theoretical damage: (see para 34-35- engineering model for a component may include all types of information associated with the component offered by provider 150, including, but not limited to, functional characteristics (e.g., hydraulic systems characteristics, fuel system characteristics, Mean Time Between Failure (MTBF) data)

and one or more loading events associated with the theoretical damage: (see para 40-Reducing the weight of an engineering model reduces the memory size of the model. Model lightening process 230 may reduce the engineering models and store the reduced models as web-based models in a memory device. see para 68-in the event the web-based model is a piece of equipment, such as a backhoe loader, a configurator process 210 may configure a web site that is provided to the user with simulated work load options. The work load options include loads that have corresponding load and terrain models. These models may include, for example, piles of rocks or soil that may be moved by the configured web-based model. The user may be allowed to configure a terrain or load by selecting work load options provided to client system 110 by server system 140.)

map the loading event to one or more visual models of the field machine to generate the graphical display. (see para 34- The engineering model may consist of a visual model that may be in 2D and 3D, as well as textual information associated with the engineering specifications of the component. See para 69- The functional data may include, for example, engine characteristics (i.e., RPMs, torque measurements, temperature values, etc.), fuel consumption characteristics, the size of a load as it is manipulated by the model (i.e., tons of dirt that fit into the bed of a tow truck or bucket of a backhoe, etc.), and any other information that may be associated with the operating characteristics of the configured web-based model during its virtual operation with the simulated load. See para 82-the configurator process 210 may provide feedback to the user reflecting whether a virtual tool will physically fit in a virtual space associated with the component, time tracking data associated with the virtual repair, and any other type of feedback information that may be associated with a repair of the component. The feedback information may be provided by the visualization of the 3D models on a display screen viewed by the user.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system for monitoring loads experienced by a structural component as disclosed by Vik to include receive analytical data indicative of theoretical damage to one or more regions of the field machine, and one or more loading events associated with the theoretical damage and map the loading event to one or more visual models of the field machine to generate the graphical display as taught by Lind in the system of Vik for providing an end user with customized component visualization in a distributed computing environment by performing a simulation of the web-based model in a simulation environment and providing, to the user, feedback data reflecting characteristics of the web-based model during the simulation.  (See para 003 and abstract, Lind)

Regarding claim 6
 Vik further teaches wherein to generate the graphical display(see fig 2 display 40)
the one or more processing circuits are further configured to determine the one or more indicators based on a frequency of the loading event. ( see para 146 computer 206 may report the damage to the operator of work machine 10 via a display device or similar warning indicator. Further, computer 206 may generate a damage report and store the information in database 208. see para 173-a wheel loader may have associated classifiable operations such as, for example, roading with no load, digging, roading with a load, dumping, idling, bulldozing, back dragging, and "other." see para 180-183-Computer 206 collects the measured data associated with a given component of machine 10 at a time t1. Recording may be based on a pre-established first triggering event. At some point, computer 206 stops recording load data at a pre-established second triggering event at time t2. Computer 206 may also determine the current operation performed by machine 10 during the monitored time period t1<t<t2 (Step 1207). The stored load data in the matrix may include all the loads applied to the analyzed component over the time period. Computer 206 may also determine a target damage rate for one or more components of machine 10 for the time period t)

12.        Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Vik et al. (PUB NO: US 20100100338 A1) in view of UEKI (PUB NO: US 20210089928 A1)

Regarding claim 14
Vik further teaches wherein determining physical damage to the other regions of the frame comprises: 
determining, using the theoretical damage data and the predicted physical damage to the one or more first regions of the frame, one or more loading events associated with the predicted physical damage to the one or more first regions of the frame: (See para 78-collect, determine, and analyze data associated with forces experienced by work machine 100. Based on the data, embodiments may calculate unknown variables, such as unknown loads, classify work machine operations, generate free body diagrams, calculate strains. See para 114-The fatigue damage estimated by Miner's rule effectively provides an estimate of remaining structural life.(theoretical damage) See para 178-181- The load data and corresponding operation classification information may be used in designing and developing components for avoiding yield or buckling failures computer 206. During the current operation, computer 206 collects measured data and load data in a manner consistent with the process steps. For instance, referring to the above mentioned digging operation as an example, computer 206 may detect a first triggering event when it determines machine 10 has begun a digging operation. At some point, computer 206 stops recording load data at a pre-established second triggering event at time t2.)and 

Vik does not teach mapping the one or more loading events to one or more damage models of the frame, the one or more damage models comprising at least one indicator indicating damage to the frame caused by a corresponding loading event. 

In the related field of invention, UEKI teaches mapping the one or more loading events to one or more damage models of the frame,(see para 39 first, the failure event data D1 stored in the failure event database DB1 is shaped into survival analysis data D3 for analysis in the damage model generation/update unit 7)
 the one or more damage models comprising at least one indicator indicating damage to the frame caused by a corresponding loading event. (see para 42- The damage model generation/update unit 7 generates the aggregate failure data D31 and, at the same time, aggregates the time from the present time to the occurrence of the previous failure event. See para 86- the damage model D(x) generated/updated in the damage model generation/update unit 7 is displayed in a damage model display unit 29, so that the user may easily check what factor is the cause of failure of the component 26.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system for monitoring loads experienced by a structural component as disclosed by Vik to include mapping the one or more loading events to one or more damage models of the frame, the one or more damage models comprising at least one indicator indicating damage to the frame caused by a corresponding loading event as taught by UEKI in the system of Vik in order to evaluate a failure probability of a component forming each mechanical system for a mechanical system group including a plurality of mechanical systems.  (See para 003, UEKI)



Regarding claim 15
Vik does not teach combining, based on the one or more loading events, two or more of the damage models to form image of the frame.  
In the related field of invention, UEKI teaches combining, based on the one or more loading events, two or more of the damage models to form the image of the frame.  (see para 59 and equation 2- d(x) is a damage model per unit time, and xt is an operation data vector representing a t-th time-series operation data set. The invention is directed to the wear failure among the initial failure, the accidental failure, and the wear failure. Therefore, since the phenomenon that causes failure due to damage accumulation is handled, the time integral of d(x) is defined as the cumulative damage model D(x). see para 86- First, in the fleet view of FIG. 8, a component selection unit 25 displaying the schematic diagram of the wind power generator 1 is provided, and the user selects an arbitrary component 26 from the schematic diagram. At the same time, the expression of the damage model D(x) generated/updated in the damage model generation/update unit 7 is displayed in a damage model display unit 29, so that the user may easily check what factor is the cause of failure of the component 26.)

13.         Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Vik et al. (PUB NO: US 20100100338 A1) in view of UEKI (PUB NO: US 20210089928 A1) and further in view of  Meagher et al. (PUB NO: US 20130253898 A1)

Regarding claim 16
The combination of Vik and UEKI does not teach weighting a color intensity of a graphical element in the damage models based a frequency at which the machine experiences the loading event. 
In the related of invention, Meagher teaches weighting a color intensity of a graphical element in the damage models based a frequency at which the machine experiences the loading event. (See para 258 and fig 23-the machine learning engine 2311 can be used to make predictions about the operational reliability of an electrical power system (aspects) in response to contingency events such as a loss of power to the system, loss of distribution lines, damage to system infrastructure, changes in weather conditions, etc. Often, the machine learning engine 2311 includes a neocortical model. see para 262-The facility status information 2316 can be specific to a piece of equipment, a specific process or the facility itself. To enhance the understanding of the information, the HMI 2314 can be configured to present equipment, sub-system, or system status by way of a color indicator scheme for easy visualization of system health and/or performance. The colors can be indicative of the severity of the alarm condition or sensory data deviation. For example, in certain embodiments, green can be representative of the equipment or facility operating at normal, yellow can be indicative of the equipment or facility operating under suspected fault conditions, and red can be indicative of the equipment or facility operating under fault conditions.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system for monitoring loads experienced by a structural component as disclosed by Vik to include weighting a color intensity of a graphical element in the damage models based a frequency at which the machine experiences the loading event as taught by Meagher in the system of Vik and UEKI in order to for provide real-time modeling of an electrical power system for demand response and using operational monitoring and management to provide more accurate and timely suggestions for operational decisions, and such techniques applied to failure analysis that improved predictions of system problems.  (See para 006 and Abstract, Meagher)


Relevant prior art

14.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pateel US 20180089345 A1
Discussing a methods for visualizing the structural integrity of frames in machines.

Kirsch  US 20160078340 A1.
Discussing a process for developing machine classification systems includes using human experts to associate expected operations with various machine states including drawbar pull, tool position, tool commands, gear, and ground speed, among others, to create a classification system that can be used in a particular machine.


                                                                                 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.           All claims 1-7, 9-10, 12-17 and 19-20 are rejected.
16.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147 
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147